Citation Nr: 1636794	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diastasis recti abdominis, claimed as internal stomach disorder, nerve damage and muscle damage.
 
2.  Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal of RO decisions dated in April 2010 and September 2012.

In a March 2015 decision and remand, the Board denied service connection for diastasis recti, to include internal stomach complaints, nerve complaints, and muscle complaints.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 joint motion to the Court, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the above issue remanded.  In a February 2016 Court order, the joint motion was granted, the Board's March 2015 decision was vacated as to the issue of diastasis recti, and the issue was remanded.  The case was subsequently returned to the Board.

In its March 2015 decision, the Board also remanded the claim of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  The remand actions were completed by the AOJ, and that issue is also in appellate status.

The Board notes that the Veteran's former representative before VA revoked his power of attorney by way of a letter sent to VA and the Veteran in March 2013, prior to certification of the appeal to the Board.  As the Veteran has not obtained another representative before VA, the Board recognizes the Veteran as proceeding pro se in this appeal.

The issue of entitlement to service connection for an abdominal disorder to include diastasis recti abdominis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The weight of the probative evidence shows that the Veteran's current psychiatric disorder manifested several years after his active service, and is not related to service.


CONCLUSION OF LAW

A mood disorder (to include mood dysregulation and anger management issues) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and medical records in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a medical examination, and obtained a medical opinion as to the etiology of the current psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its March 2015 remand orders.  In this regard, the Board directed that the AOJ arrange for a VA medical examination and opinion, and obtain additional medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the May 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a psychiatric disorder.  Consequently, the determinative issue is whether or not this current disability is attributable to his military service. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed a claim of service connection for depression, bipolar disorder, and a personality disorder in March 2012.

Service treatment records are negative for complaints, treatment, or diagnosis of a psychiatric disorder, and no psychiatric abnormalities were noted on separation examination in July 1976.

Service personnel records reflect that the Veteran received non-judicial punishment on several occasions for unauthorized absences, and in August 1976, he was given an early administrative discharge due to frequent involvement of a discreditable nature with military authorities. 

SSA records on file include a report of a July 2005 private psychosocial assessment by D.R., Ph.D., who diagnosed recurrent major depression, rule out bipolar disorder, and personality disorder not otherwise specified (NOS).  This report reflects that the Veteran had not worked since April 2003, at which time he slipped and injured his ankle on a patch of ice.  The Veteran was overwhelmed with medical problems and bills.  The Veteran also reported that he stabbed his stepfather when he was a teenager, and that this was the only time he was arrested and convicted of assault.  He said he physically grabbed and verbally threatened the social security examiner who then ended the interview, and also described other assaultive behavior.  Dr. R. stated that the Veteran was angry during the examination and even acted out toward him.  He opined that actual aggression could not be ruled out.

VA medical records reflect treatment for psychiatric complaints.  A March 2007 VA psychiatry note reflects a diagnosis of mood disorder not otherwise specified (NOS), possible bipolar versus intermittent explosive disorder.  In July 2007, he was diagnosed with mood disorder NOS, rule out bipolar affective disorder, rule out intermittent explosive disorder.  His problem list includes diagnoses of depression not elsewhere classified (NEC), mood disorder NOS, and intermittent explosive disorder.  A February 2015 VA mental health note reflects that there was no evidence of psychosis.

Private medical records from Blue Water Behavioral Health dated from 2010 to 2011 reflect treatment for intermittent explosive disorder.  A March 2010 treatment note reflects that the Veteran reported a history of aggression toward others, including a VA physician, Dr. S.  His major stressor was his continuing fight with the VA for service-connected disability.  In January 2011, he reported financial stressors.

On VA mental disorders compensation examination in May 2015, the Veteran reported that he grew up in an abusive environment.  He stated that during service, he "...used alcohol and drugs to mask what was going on in [his] head."  He said he got into some trouble in the Navy as a result.  He stated that he had been alcohol free for fifteen years but drugs still came into play.  He reported anger as a result of the VA claims process, and said a representative told him that he should have received a medical discharge from service.  The Veteran related a long history of medical problems, and said that the combination of his physical disabilities had significantly decreased his ability to work, with resultant financial and family stress.  He also related a long history of affective instability primarily manifested by increased irritability, angry outbursts, and intermittent depression. The examiner stated that the Veteran described a life in which this had probably been present since he was a preadolescent youth.  His home life was quite tumultuous.  Both his mother and father reportedly suffered from some sort of mood disorder.  

The examiner noted that the Veteran was a boatswain's mate in the U.S. Navy from 1974 to 1976, and received a general discharge under honorable conditions following court martial due to possession of marijuana and requests for discharge from the service.  The diagnosis was mood disorder NOS, rule out bipolar affective disorder type II, rule out intermittent explosive disorder, rule out mood disorder due to general medical condition, rule out underlying probable past substance abuse issues as well as perhaps childhood remnants of posttraumatic stress disorder.  The VA examiner stated that the current diagnosis of other specified mood disorder included the Veteran's symptoms of mood dysregulation and anger management and impulse control problems.  The Veteran presented with a history of mood disorder secondary to non-service stressors, including his history of childhood abuse, post-service medical issues, and frustration dealing with the VA to pursue getting benefits.  

The VA examiner stated that the Veteran's extensive mental health treatment records do not indicate that his mood disorder was caused by, aggravated by, or related to his time in service.  In other words, mental health records indicate that it is less likely than not that this mental disorder began during active service or is related to an incident of service.  Overall, the Veteran reported a history of mood dysregulation (to include anger management issues), dating back to childhood, which continued to this day.  The examiner stated that the Veteran's own statements reflected that he did not attribute his mood disorder to his time in service, but rather to pre-service and post-service stressors.  The examiner diagnosed other specified mood disorder (to include mood dysregulation and anger management issues), and opined that it was less likely than not that this disorder began during active service or was related to an incident in service.  The examiner stated that the medical opinion was based on the Veteran's self-report during the examination, a review of extensive VA mental health treatment records, and current psychological testing results (which were considered invalid).   The examiner indicated that the Veteran was not diagnosed with any additional mental disorders at this time. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The record does not reflect that that Veteran suffered from an acquired psychiatric disorder during active service or for many years thereafter.

The Veteran did not claim that a psychiatric disorder began in service until filing his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Highly probative evidence weighing against the claim includes the May 2015 VA examination.  This medical report is competent, of high probative value, is based on an adequate supporting rationale, and is fully adequate for compensation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there is no competent and credible evidence of record linking the claimed psychiatric disorder with service or a service-connected disability, or showing that a psychosis was manifested in the first post-service year.

Although the Veteran contends that he has an acquired psychiatric disorder that is related to service, the Board finds that he is not competent to provide a medical opinion linking his mood disorder with service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether an acquired psychiatric disorder was incurred in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords more weight to the medical evidence than to the Veteran's lay assertions. Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

Since, for the reasons and bases discussed, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

In light of the January 2016 joint motion for partial remand, the Board finds that a remand is required to obtain a supplemental opinion for the claim of entitlement to service connection for an abdominal disorder, to include diastasis recti abdominis.

"Diastasis recti abdominis" is defined as separation of the rectus muscles of the abdominal wall; it may be present congenitally, and also may occur during pregnancy.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 511).

In August 2009, the Veteran filed a claim for service connection for an internal stomach disorder, which he said began in September 1974.  He also claimed service connection for muscle damage from the stomach disorder, and nerve damage in the stomach area.  He stated that during service, as a result of excessive lifting and pulling of heavy objects without stomach protection, he incurred a stomach disorder, torn muscles, and nerve damage.  In subsequent correspondence dated in January and March 2011, he clarified that he was not claiming service connection for an ulcer condition.  He stated that his claim was for service connection for torn stomach muscles, which he said was a birth defect.  In a March 2011 letter, he related that five days after arriving in boot camp during service, he had severe abdominal pain and vomited blood.  He was checked by medical staff and then returned to duty.  He said he was subsequently seen four times in service, but was not given a diagnosis, and he continued to seek medical treatment after service.  He contended that his condition had since been diagnosed as diastasis recti, and should have been diagnosed in service.

Service treatment records reflect that in January 1975, the Veteran complained of an ulcer problem.  He stated that an ulcer was found on X-ray study when he was 13, and it responded to diet.  His family members all had ulcers.  The examiner noted that the Veteran enlisted without mentioning this condition at the suggestion of his recruiter.  He had been having occasional pain and vomiting with hematemesis.  The diagnostic impression was possible ulcer.  A March 1975 upper gastrointestinal (UGI) series was negative.

In a March 2005 report of physical examination for purposes of a SSA disability determination, B.B., D.O. noted that the Veteran reported that he had diastasis recti since birth, but he had gained a lot of weight.  On examination, diastasis recti was present but no umbilical or ventral hernia was seen. There was some lateral herniation of his abdomen bilaterally almost lateral to the rectus abdominis muscles but this was not a permanent hernia. The diagnosis was diastasis recti.  Dr. B. stated that this was a birth defect of the linea alba.

In a May 2004 letter, a private physician, P.R., MD, stated that the Veteran had diastasis recti for quite some time, maybe even since childhood.  She also stated that a diastasis could be converted to a true hernia.  A report of an August 2004 esophagogastroduodenoscopy (EGD) showed mild esophagitis, gastritis with small ulcer at the pylorus, and small hiatal hernia.

In a June 2009 letter, Dr. R. stated that she had reviewed his service records and opined that he had aggravating factors which may have caused or worsened his diastasis.  She mentioned that he performed heavy physical labor in service, and had abdominal discomfort in boot camp.  She opined that it was highly likely that the Veteran's UGI study in service was negative because he did not have an ulcer, and that it was possible that he had a diastasis at that time which was causing his symptoms.  

A December 2009 VA outpatient treatment record by T.S., D.O. reflects that the Veteran reported that he had chronic abdominal pain that was present since birth, and which was aggravated by activity.  In a January 8, 2010 VA outpatient treatment record, Dr. T.S. opined that it was as likely as not that the Veteran's diastasis recti and swelling at the right side of the abdomen were the source of the Veteran's intractable and chronic pain. Dr. S. also opined that it was likely that the Veteran's in-service job as a boatswain's mate contributed to both conditions, as any increase in the intraabdominal pressures was likely to create such problems.  A February 2010 VA treatment note indicates that the Veteran had threatened the January 2010 treatment provider.

On VA compensation examination of the muscles in January 2010, the examiner provided a negative nexus opinion to the effect that the Veteran's condition of diastasis recti was not at least as likely as not caused by, related to, or aggravated by service.  The examiner noted that the service treatment records documented nausea, vomiting, hematemesis, and diarrhea and opined that those findings were not consistent with the current diagnosis of diastasis recti, and that no abnormalities of the abdomen were noted on his service entrance or exit examinations.  

In the January 2016 joint motion for partial remand, the parties referenced the positive June 2009 opinion by Dr. R., and the January 2010 VA outpatient treatment record, and agreed that the January 2010 VA examiner did not address or otherwise reconcile the conflicting medical evidence suggesting various theories of how the Veteran's "stomach disability" may be related to his military service.  In the joint motion, the parties also agreed that the Board did not provide adequate reasons or bases (1) addressing the adequacy of the January 2010 VA examination; and (2) rejecting items of favorable evidence.  

The parties stated that the medical evidence is ambiguous as to whether or not the Veteran had a pre-existing "stomach condition" and, if so, whether the condition was aggravated by service.  The parties agreed that on remand, the Board must provide an adequate statement of reasons or bases as to the adequacy of the January 2010 VA examination or, in the alternative, obtain a new VA examination to address the conflicting medical evidence.  

The parties found that the Board relied upon an erroneous factual premise (that the opinion was not probative because it was given under duress), in rejecting the January 2010 VA outpatient medical opinion.  The parties stated that the VA outpatient treatment records indicated that the threat documented by a nurse occurred in late February 2010 whereas the primary physician proffered the opinion over a month earlier, in early January 2010.  The Board was instructed to provide an adequate statement of reasons or bases specifically considering these favorable pieces of evidence and explaining the probative value accordingly. 

The Board finds that a supplemental medical opinion should be obtained to determine whether any current abdominal disorder, to include diastasis recti abdominis was incurred in or aggravated by service, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner should be asked to reconcile the conflicting medical evidence of record.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records pertaining to an abdominal disorder to include diastasis recti abdominis dated since April 2010, that are not already on file, and associate them with the claims file.

2.  Then, arrange for a VA supplemental medical opinion in the appropriate specialty regarding the nature and etiology of any abdominal disorder, to include diastasis recti abdominis.  The claims file must be made available to and reviewed by the examiner.  The examiner should respond to the following:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that any abdominal condition, including diastasis recti abdominis, preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed disability.

*The examiner should also comment on/reconcile the conflicting medical evidence of record, including the March 2005 opinion by Dr. B., the June 2009 letter by Dr. R., the January 8, 2010 VA outpatient treatment record by Dr. T.S., and the January 2010 VA compensation examination. 

(b) Please indicate whether any preexisting abdominal condition, to include diastasis recti abdominis, obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed abdominal condition, to include diastasis recti abdominis, preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a current abdominal condition, to include diastasis recti abdominis, that is related to active military service or events therein.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The examiner must consider the Veteran's reports regarding the onset and duration of his symptoms, including his testimony that he has had abdominal pain since service, and his reports in the STRs that he had a peptic ulcer condition prior to his active service. 

The examiner must provide a separate opinion for each type of abdominal condition that was present at any point after the Veteran's August 2009 claim and a clear medical explanation for the opinion. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is so.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not resolved to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


